UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5109


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRACY BERNARD REDFEAR,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00028-RLV-DSC-5)


Submitted:   June 17, 2011                 Decided:   June 29, 2011


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tracy Bernard Redfear pled guilty in accordance with a

written plea agreement to conspiracy to possess at least fifty

grams of cocaine base, 21 U.S.C. § 846 (2006), and was sentenced

to   ninety-two     months    in    prison.         Redfear    now   appeals.          His

attorney      has   filed    a     brief       in   accordance     with     Anders      v.

California, 386 U.S. 738 (1967), challenging the sentence but

stating      that   there    are     no        meritorious    issues      for   review.

Redfear was advised of his right to file a pro se supplemental

brief but has not filed such a brief.                 We affirm.

             After thoroughly reviewing the transcript of the Fed.

R.   Crim.    P.    11   hearing,        we    conclude     that   the    court    fully

complied with the Rule.            Further, we find that Redfear knowingly

and voluntarily entered his guilty plea and that there was a

factual basis for the plea.

             According      to     the        presentence    investigation        report

(PSR), Redfear was responsible for at least fifty but less than

150 grams of cocaine base, for a base offense level of 30.                             See

U.S. Sentencing Guidelines Manual § 2D1.1(c)(5) (2009).                                Two

levels     were     added    for    firearm         possession.          See    USSG     §

2D1.1(b)(1).        Three levels were subtracted for acceptance of

responsibility.          See USSG § 3E1.1(a).             Redfear’s total offense

level was 29, his criminal history category was IV, and his

advisory Guidelines range was 121-151 months. However, because

                                               2
Redfear was statutorily subject to a minimum of twenty years in

prison, his Guidelines range became 240 months.                    See USSG §

5G1.1(b).

            The district court overruled Redfear’s objections to

the PSR.      The court first found that a preponderance of the

evidence established that Redfear was responsible for a quantity

of drugs as described in the PSR.              The court then determined,

based on the discovery of weapons in a motel room occupied by

Redfear and other conspirators, that the firearm enhancement was

warranted.

            The Government moved for a downward departure pursuant

to 18 U.S.C. § 3553(e) (2006) and USSG § 5K1.1.                  In support of

the motion, the Government informed the court that Redfear had

been cooperative and truthful and had testified at the trial of

a   coconspirator.          Additionally,    the    Government     stated   that

Redfear’s criminal behavior stemmed largely from his addiction

to crack cocaine and that Redfear, “a lower level player” in the

conspiracy,     had        never   profited        substantially     from    his

involvement in the drug trade.              The Government suggested that

the court impose a 120-month sentence.

            Defense counsel urged the court to impose a sixty-

month   sentence.     In     support   of   this     request,    counsel    noted

Redfear’s drug addiction, his commendable work history and his

having met his commitments to his family.

                                        3
              The district court adopted the PSR.                         After stating

that    Redfear’s       Guidelines      range        was    240    months,     the    court

granted the motion for downward departure, departed to offense

level 26, criminal history category IV, and imposed a ninety-

two-month sentence.           In imposing sentence, the court referred to

18     U.S.C.      § 3553(a)        (2006)     and      commented       that   Redfear’s

assistance was “extensive, significant, truthful, and timely.”

The court also mentioned Redfear’s drug addiction, his minor

role in the conspiracy, and his family and community support.

              We    conclude    that     the      sentence        is   procedurally     and

substantively reasonable.              See Gall v. United States, 552 U.S.

38,     51    (2007).         The    court        properly     calculated      Redfear’s

Guidelines         range,     considered          the      § 3553(a)      factors,      and

sufficiently explained the variant sentence.                           See id.; United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008).

              After reviewing the entire record in accordance with

Anders, we conclude that there are no meritorious issues for

appeal.       We therefore affirm.            This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                               If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this   court     for    leave     to       withdraw     from     representation.

Counsel’s motion must state that a copy of the motion was served

                                              4
on his client.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5